Case

28

HINSHAW & GULBERTSON LL?
41601 Wilshire Blvd.
Suite 800
Lo: les,-CA.90025

:18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 1of12 Page ID #:503

GARY E. DEVLIN (SBN 210517)
devliin@hinshawlaw.com
LVIN I. TABAH (SBN 286369)
etabah@hinshawlaw.com
HINSHAW & CULBERTSON LLP
11601 Wilshire Blvd., Suite 800
Los Angeles, CA 90025
Telephone: 310-909-8000
Facsimile: 310-909-8001

Attorneys for Defendants OCWEN LOAN SERVICING, LLC and U.S. BANK.
NATIONAL ASSOCIATION, as Trustee under Pooling and Seryicing 4 reement
dated as of July 1, 2004 MASTR Asset-Backed Securities Trust 2004- RE!
Mortgage Pass-Through Certificates, Series 2004-FRE1, erroneously sued separately
as U.S. BANK NATIONAL ASSOCIATION and MASTR ASSET BACKE
SECURITIES TRUST 2004-FRE1

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WILLIAM C. WATSON and SHARON | Case No. 5:18-cv-00273-JGB on)

E. WATSON, (Honorable Jesus G. Bernal, Ctrm.
Plaintiffs, REPLY IN SUPPORT OF MOTION
TO DISQUALIFY
VS.
OCWEN LOAN SERVICING, LLC;
U.S. BANK NATIONAL Date: February 25, 2019
ASSOCIATION; MASTR ASSET Time: 9:00 a.m,
BACKED SECURITIES TRUST 2004- Ctrm: 1

FREI; WESTERN PROGRESSIVE,
LLC; and DOES 1-20, inclusive,

Defendants. Complaint Filed: 12/26/17
Trial Date: Not Set

 

 

 

1
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

5 lal
310-908-8000

 

 

 
 

 

 

 

Case 5{18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 2 o0f12 Page ID #:504
1 MEMORANDUM OF PONTS AND AUTHORHES
2!| EF. INTRODUCTION
° Plaintiffs William C. Watson and Sharon E, Watson oppose Defendants’
\ motion to disqualify their counsel Robert Bonito (the “Motion”) by saying a bunch
° of nothing. Plaintiffs claim Mr. Bonito is an unnecessary “messenger” but then
° concede Mr. Bonito will, at the very least, testify regarding one of the only two
' issues in this case. Plaintiffs claim Mr. Bonito’s testimony duplicates Plaintiffs, but
" then fail to provide any evidence of what Plaintiffs would (or even could) testify
° about, let alone how the testimony would duplicate Mr. Bonito’s testimony.
. Plaintiffs claim that Defendants’ motion “provides conclusory argument without
u valid substantiation” but then intentionally ignores the declaration of Denetta Scott
0 submitted with the motion, as well as their own Rule 26 disclosures, written
: discovery responses, and allegations of the operative complaint.
“ Finally, Plaintiffs’ opposition papers surreptitiously misrepresent the burden
» requirements for a defendant in a disqualification motion, and then fail to provide
° any challenge to this askew burden since Plaintiffs’ opposition papers lack
u evidence and rest on hearsay. Alas, Plaintiffs’ opposition papers say nothing;
. Plaintiffs simply talk out of both sides of their mouth. Plaintiffs provide no reason
" for the Court to rule in their favor—they don’t even deny that their Counsel will
*° testify. The Court should disqualify Plaintiffs’ counsel Robert Bonito.
. Hl. MR. BONITO IS A NECESSARY WITNESS
23 Plaintiffs first oppose the Motion by denouncing Mr. Bonito’s status as a
24|| necessary witness. Plaintiffs argue against Mr. Bonito’s necessity as a witness
25 || because “it is the Plaintiff's interpretation and not that of counsel for Plaintiff that
26 || may be at issue. . . Bonito is not a Plaintiff. Bonito is not a necessary witness, . .”
27|| (Dkt. 28, Plaintiff's Opposition to Defendant’s Motion to Disqualify Robert Bonito
28 |/as Counsel for Plaintiffs (the “Opposition”) p. 10 Ins 1-6.) In addition to this
wT See REPLY IN SUPPORT OF MOTION TO DISQUALIFY
stesso 303198375 VI 1005257

 

 

 
 

Case 5

Oo CF ~~

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON LLP
41601 Wilshire Blvd.
Sulla B00
Los-Angeles-GA90025.

'18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 30f12 Page ID #:505

statement being factually baseless, as Plaintiffs provide no declaration regarding
their testimony, and legally baseless, as Mr. Bonito’s status as a non-plaintiff is
irrelevant, the statement also rings false.

As stated throughout the Motion, Plaintiffs’ First Amended Complaint
(“FAC”) directly implicates Mr. Bonito. Again, the FAC repeatedly alleges
Defendants’ former counsel Denetta Scott made “oral representations” concerning
"clear and marketable title" and the down payment, which purportedly induced
Plaintiffs to enter into the Loan Modification Agreement (“LMA”). (Dkt.12, 419,
23, 39) Also, Plaintiffs themselves list Mr, Bonito as a witness in their Rule 26
disclosures concerning these representations.

As stated in the Motion, confirmed in Plaintiffs’ written discovery
responses, and unrebutted by Plaintiffs in the Opposition, neither Plaintiff ever
spoke with Denetta Scott. Ms. Scott only spoke with Mr. Bonito. Furthermore, Ms.
Scott’s declaration (which Plaintiffs conveniently ignore) directly refutes the
central tenants of the FAC regarding these purported representations. Specifically,
Ms. Scott denies representing to Plaintiffs that the issuance of clear and marketable
title served as a condition predicate for the LMA or that the down payment would
be credited to the New Principal Balance. (Declaration of Denetta Scott, 44-6)

Thus, as here, where Plaintiffs predicate their FAC on representations made
between counsel only; representations which Defendants’ former counsel Ms.
Scott staunchly denies, then who else but Mr. Bonito can testify? Unless the Court
will determine this matter without any parole evidence or testimony from the
Plaintiffs, Plaintiffs cannot possibly prove the allegations contained in the FAC
without Mr. Bonito’s testimony. Therefore, he should be disqualified as Counsel.
{if
Hl
Hf

 

3
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

310-909-8000

 

SUSTISS FIVE TOUD2Z57

 

 
Case 6

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON LLP

:18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 4o0f12 Page ID #:506

Til. MR. BONITO'S TESTIMONY WOULD NOT DUPLICATE
PLAINTIFFS

Plaintiffs also oppose the motion by claiming Mr. Bonito’s potential
testimony merely duplicates Plaintiff William Watson’s testimony. This argument
makes no sense. Aside from Plaintiff William Watson submitting no evidence
concerning his potential testimony, let alone that his testimony duplicates Mr.
Bonito’s testimony, the Plaintiffs’ Opposition confirms Mr. Bonito’s testimony
could not possibly duplicate Mr. Watson’s. Indeed, Plaintiffs confirm as much
through their concession that Mr. Bonito wil! testify about the title issue; the title
issue being one of only two issues in this case. (Opposition p. 7 Ins, 21-22).

Again, Plaintiffs predicate the FAC on “oral representations” concerning
"clear and marketable title" and the down payment, which Plaintiffs claim induced
them to enter into the LMA. (Dkt.12, 419, 23, 39) Further, as stated in the
declaration of Denetta Scott (which Plaintiffs ignore) the settlement and loan
modification agreements were negotiated and discussed as between counsel only.
Moreover, Ms. Scott staunchly denies representing to Plaintiffs that the issuance of
clear and marketable title served as a condition predicate for the LMA or that down
payment would be credited to the New Principal Balance. (Declaration of Denetta
Scott, 5&6) Mr. Watson cannot possibly testify about these facts. Even assuming
Mr. Bonito acted as mere “messenger,” the distinction makes no difference here
where the lawsuit arises from, at the very least, a lost translation as Denetta Scott
denies receiving Mr. Bonito’s purported message. To be clear, without Mr.
Bonito’s testimony, Plaintiffs cannot possibly prove the allegations contained in
the FAC,

Finally, as it relates to the two central issues, it is unclear what Plaintiffs
could testify about. Regarding the issue of title, the FAC unambiguously alleges
that “Plaintiffs were provided with oral representations from OCWEN’s legal

 

11801 Wilshire Blvd,
Suile 800
Los Angeles,-CA-GD025.

4
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

910-408-8000

 

 

SOSTISS7IVI [005257

 
Case

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON LLP

11604 Wilshire Bivd.
Sulle 600

Di

Fi: 18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 5of12 Page ID #:507

counsel Denetta Scott, that clear title was held by the alleged beneficiary MABS.
As such, it was agreed and understood, and specifically set forth in the LMA, that a
clear and marketable title policy would be issued which was a condition to the
LMA becoming effective, and also that the LMA would be recorded in the
Riverside County Recorder Office.” (Dkt. 12, 919) Again, Plaintiffs cannot testify
about any “oral representation” or agreement since they never spoke with Denetta
Scott. As such, Plaintiffs cannot offer any parole evidence.

Similarly, regarding the issue concerning the application of the down
payment, according to the FAC “[p]rior to signing the LMA or making any
payments whatsoever to defendants, it was represented in writing by OCWEN and
agreed upon by Plaintiffs, that the new principal balance owed was to be
$400,900.00. .. There was no requirement for any trial payment, down payment,
initiation payment or otherwise that needed to be paid to arrive at the new principal
balance.” (Dkt.12, 921). Again, Denetta Scott specifically denies representing to
Mr. Bonito that new principal balance came into effect without regard to the down
payment, Indeed, she represented the opposite via a letter to Mr. Bonito confirming
that the New Principal Balance of $400,900.00 came into effect only after the
application of the down payment. (Declaration of Denetta Scott, 46) Again, neither
Plaintiff can testify about agreements between counsel nor the contents of letters
directed between counsel. Given these facts, Plaintiffs cannot offer any parole
evidence; any parole evidence could only come from Mr. Bonito. Therefore, he

should be disqualified as counsel.

IV. CALIFORNIA RULE 3.7 RECOGNIZES EXCLUDING A LAWYER
WHEN HE IS A NECESSARY WITNESS

 

Plaintiffs also oppose the motion by claiming this case does not align with
New California Rule 3.7, With exceptions not applicable here, New California

Rule 3.7 mandates disqualification of counsel when counsel serves as a necessary

 

5
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

Los-Angeles; GA-S0025:
310-909-8000

 

 

SOSTOSSTIVI 1005257

 
Case

10
11
12
13
14
15
16
V7
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON LLP

11601 Wishlre Blvd.
Suite 800
les-GA-G002:

:18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 6of12 Page ID #:508

witness. The California State Bar designed new rule 3.7 to mirror ABA Model
Rule 3.7. See Rule 3.7, Comments, Executive Summary (“The Commission is
recommending the adoption of the Model Rule framework”). California Rule 3.7
codifies the Model Rule’s requirement that any attorney be disqualified if he or she
is “likely” to be a witness unless an exception applies.

Plaintiffs obfuscate this rule by circularly arguing that “the current facts in
this matter do not even constitute a close call on the issue of
disqualification.”(Opposition p. 12 Ins. 1-2.) Although a cogent argument would
focus on whether Mr, Bonito status as a “necessary witness” should disqualify him,
Plaintiffs opposition deftly ignores any such discussion.

In Caluori v. One World Techs., Inc., for instance, the court found that the
plaintiffs attorney, who previously prosecuted patents on the plaintiffs behalf,
could not represent plaintiff in the current patent infringement litigation because he
"had intimate knowledge concerning the patent and its prosecution history" such
that he "fell squarely within Rule 5-210's prohibition against acting as both lawyer
and witness." Calouri v. One World Techs., Inc., No, CV 07-2035 CAS (VBKx),
2012 U.S. Dist. LEXIS 77924, 2012 WL 2004173, at *4-6 (C.D. Cal. June 4,
2012). The Calouri court further ruled that the plaintiff's consent to the attorney's
testimony "did not cure the conflict in light of the [clourt's separate duty to ensure
the integrity of judicial proceedings." /d.

Similarly, in Kennedy v. Aldridge, 201 Cal. App. 4th 1197, 1201 (2011), in
disqualifying counsel, the Court noted that there was a "near certain prospect" that
the disqualified counsel would have to testify in the litigation at issue. /d. at 1200.

Finally, in Colby v. Newman, a Central District Court denied a motion to
disqualify defense counsel where the plaintiffs claimed they intended to call
defense counsel “as a witness to testify as to parol evidence supporting Plaintiff's

interpretation of the [asset purchase agreement] and the existence of a

modification.” Colby v. Newman, 2012 U.S. Dist. LEXIS * 15(C.D, 2012) In

 

6
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

A
41 Ageles-C/
310-909-8000

 

 

SOSTIBSTAVT T003257

 
Case

HINSHAW & CULBERTSON itp

11601 Wilshire Blvd.

Suite 800
Angeles -CA-0002

28

H:18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 7 of 12 Page ID #:509

denying the motion, the Court ruled “Plaintiffs have made no showing that
[defense counsel] knew how the parties "in fact" interpreted the document, or that
he was a witness to the asserted parol evidence or oral modifications.” Jd The
Court noted, however, that it would revisit the decision if it came to light during
the proceedings that defense counsel was a percipient witness to the oral
modifications in the asset purchase agreement. /d. fn. 1.

Here, this case falls squarely within the line of cases where counsel should
be disqualified as a necessary witness under the attorney-advocate rule. Like.
Kennedy, it is a “near certain prospect” that Mr. Bonito will testify. Furthermore,
here, unlike Co/by, Plaintiffs claim that Mr. Bonito did know “in fact” how the
parties interpreted the LMA and that he acted as the sole percipient participant to
the alleged parole evidence which formed the LMA; and, thus, the basis of this
action, Despite Plaintiffs’ circumlocutions, Plaintiffs cannot escape the fact that
this case hinges on the testimony of their counsel. Indeed, Plaintiffs’ roundabout
Opposition failed to address the potential testimony of either Plaintiff. The reason
is simple: Plaintiffs cannot prove their case without Mr. Bonito’s testimony.

Therefore, he should be disqualified as counsel.

Vv. DEFENDANTS MET THEIR BURDEN TO DISQUALIFY COUNSEL
WHILE PLAINTIFFS FAILED TO MEET THEIR BURDEN

 

Finally, Plaintiffs claim Defendants did not satisfy their burden to disqualify
counsel, Not so. A party meets its burden by establishing “present concerns and not
concerns which are merely anticipatory and speculative.” In re Marvel, 251 B.R.
869, 871 (N.D. Cal. 2000) Here, Defendants satisfied their burden by providing
legitimate concerns arising out of Mr. Bonito’s dual role as advocate and potential
witness, Plaintiffs list Mr. Bonito as one of only four witnesses in their Rule 26
disclosures, Plaintiffs’ discovery responses confirm they never spoke with Denetta _

Scott or any attorney for Defendants in connection with the drafting and

 

7
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

gales;
310-809-8000

SUSTISSTIVT TOUS 237

 

 

 
Case

9
10
1]
12
13
14
es)
16
17
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON Lup

11601 Wilshire Blvd.

Sulte 800

Los.Angeles_CA 50025.

:18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 8o0f12 Page ID #:510

understanding of the LMA. Plaintiffs also were not percipient witnesses to the
discussions concerning the LMA which form the basis of the FAC. And, as
repeatedly stated, Denetta Scott denies Plaintiffs’ allegations concerning title and
the down payment. Thus, Mr. Bonito undoubtedly serves as a necessary witness for
Plaintiffs. They cannot prove their case without his testimony. There is no
speculation that Mr. Bonito will serve as a witness. As a matter of law, Mr.
Bonito’s dual role taints the fairness of the judicial proceedings. See Kennedy, 201
Cal. App. 4th at 1210 (“the advocate-witness dilemma. .. robs the trial of that
appearance of fairness which should characterize every court hearing”) (emphasis
added). No requirement exists, as Plaintiffs disingenuously suggest, for Defendants
to provide specific facts how Mr. Bonito’s status as key witness strips the integrity
of the judicial process. The fact that he is a key witness (and perhaps the only
witness on key issues) speaks for itself.

Furthermore, contrary to Plaintiffs’ contention Defendants failed to meet its
burden, it is actually Plaintiffs who failed to satisfy their burden. Nothing in
Plaintiffs’ Opposition dispels Mr. Bonito’s necessity as a witness, Plaintiffs
provided no evidence of their testimony, ignored the declaration of Denetta Scott,
and disregarded their own allegations, discovery responses, and Rule 26
disclosures in their roundabout Opposition. Even assuming Mr. Bonito served as a
mere “messenger” as Plaintiffs characterize him, Plaintiffs never explain how his
status as “messenger” somehow negates his necessity as a witness, particularly
where the instant lawsuit derives from the vestiges of this messages’ kerfuffle.

Next, Plaintiffs clatm the disqualification will cause substantial hardship to
the Plaintiffs due to their current medical conditions. Plaintiffs provide no
declaration regarding their medical condition or doctor’s notes to buttress these
maladies. Instead, Plaintiffs only provide the declaration of their counsel. As to
Plaintiffs’ medical condition, treatment, and effects thereto, the declaration of

Plaintiffs’ counsel constitutes inadmissible hearsay. Plaintiffs’ counsel cannot

 

8
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

310-909-8000

SOSTISO FS VT TOGS25 7

 

 

 
Case

HINSHAW & CULBERTSON Lip
41601 Wilshire Bivd.

Sulle 800

SO CO SE ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Los Angeles -CA90025

D

'18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 9of12 Page ID #:511

prove the truth of his clients’ medical condition and treatment through his
own declaration. Fed. R. Evid. 801{c) (“hearsay' is a statement, other than one
made by the declarant while testifying at the trial or hearing, offered in evidence to
prove the truth of the matter asserted."). The Court must disregard any and all
statements concerning Plaintiffs’ medical condition as inadmissible hearsay.
Again, the Plaintiffs strangely choose to oppose the instant Motion without
offering a scintilla of evidence.

Even if the Court accepted the foundationless hearsay statements of
Plaintiffs’ counsel concerning Plaintiffs’ medical conditions, Plaintiffs neither
explain their incapability of obtaining new counsel nor simply divest their Counsel
of his ability to testify. If Plaintiffs merely forbade Mr. Bonito from testifying
about any issue in this litigation (since they claim he's just a "messenger"), then the
instant Motion becomes moot. Instead of disavowing Mr. Bonito from testifying,
Plaintiffs walk the tightrope of saying nothing, while confirming Mr. Bonito will
testify about key issues.

That said, the instant Motion does not preclude Mr. Bonito from being a
witness. Rather, the Motion seeks to disqualify Mr. Bonito since he is a witness.
There is no gamesmanship here. The integrity of the judicial process and
Defendants’ right to a fair trial should not be compromised by Plaintiffs and their
Counsel. See Kennedy, 201 Cal. App. 4th at 1209-1211(“the advocate-witness
dilemma. . . robs the trial of that appearance of fairness which should characterize
every court hearing. . the opposing counsel may be handicapped in challenging the
credibility of the lawyer when the lawyer also appears as an advocate in the case.”’)

Plaintiffs’ counsel’s role as witness and advocate will surely effect the jury’s
ability to evaluate his testimony; as well as Defendants’ ability to challenge
Plaintiffs’ counsel’s credibility. People v. Donaldson, 93 Cal. App. 4th 916, 928
(Cal, Ct. App. 2001) (“The very fact of a lawyer taking on both roles will affect

the way in which a jury evaluates the lawyer's testimony, the lawyer's

 

9
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

310-809-8090

 

SUSTYSSTAVT TO0325 7

 

 
Case 4

ew

CO “Dm

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HINSHAW & CULBERTSON LLP
11601 Wilshire Blvd.
Suite 800
Angeles -CA-B00:

18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 10o0f12 Page ID #:512

advocacy, and the proceedings themselves.”) (Emphasis added) Therefore,

Plaintiffs’ Counsel Robert Bonito should be disqualified as counsel.

VI. CONCLUSION

For the foregoing reasons, the Court should grant the Motion and disqualify:

Plaintiffs’ counsel Robert Bonito.

 

DATED: February 11, 2019

HINSHAW & CULBERTSON LLP

: Elvin Tabah

 

GARY E. DEVLIN
ELVIN I. TABAH
Attorneys for OCWEN LOAN
SERVICING, LLC and U.S. BANK
NATIONAL ASSOCIATION, as
Trustee under Pooling and Servicing
Agreement dated as of July 1, 2004
STR Asset-Backed Securities ‘Trust
2004-FRE1 Mortgage Pass-Through
Certificates, Series 2004-FRE],
erroneously sued separately as U.S.
BANK NATIONAL ASSOCIATION
and MASTR ASSET BACKED
SECURITIES TRUST 2004-FRE1

 

10
REPLY IN SUPPORT OF MOTION TO DISQUALIFY

 

Geles;
310-809-6000

 

 

SO3TIBS73VT [005257

 
Case §[18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page11of12 Page ID #513

 

1 CERTIFICATE OF SERVICE

2 William C. Watson, et al. v. Gcwen Loan Servicing, LLC, et al.
; Case No. 5:18-cv-00273-JGB (SPX)

4 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

I am a citizen of the United States and employed in Los Angeles, California,
5 || at the office of a member of the bar of this Court at whose direction this service
was made. I am over the age of 18 and not a party to the within actions; my
6 || business address is 11601 Wilshire Blvd., Los Angeles, California 90025.

7 On February 11, 2019, I served the document(s) entitled, REPLY IN
SUPPORT OF MOTION TO DISQUALIFY, on the interested parties in this

8 action by placing true copies thereof enclosed in a sealed envelope(s) addressed as
stated below:

SEE ATTACHED SERVICE LIST

L| (BY MAIL): I deposited such envelope in the mail at Los Angeles, California
11 || with postage fully prepaid. I am readily familiar with this firm’s practice of
collection and processing correspondence for mailing. Under that practice it would
12 || be placed for collection and mailing, and deposited with the U.S. Postal Service on
that same day with postage thereon fully prepaid at Los Angeles, California, in the
13 || ordinary course of business. I am aware that on motion of party served, service is
presumed invalid if postal cancellation date or postage meter date is more than 1
14 || day after date of deposit for mailing in affidavit.

15 a (VIA OVERNIGHT MAIL): Iam "readily familiar” with the firm's practice

of collection and processing correspondence for overnight delivery. Under that
16 |} practice it would be deposited in a box or other facility regularly maintained by the
express service carrier, or delivered to an authorized courier or driver authorized by
17 |}the express service carrier to receive documents, in an envelope or package
designated by the express service carrier with delivery fees paid or provided for,
18 || addressed to the person on whom it is to be served, at the office address as last
given by that person on any document filed in the cause and served on the party
19 || making service; otherwise at that party's place of residence.

20 (BY ELECTRONIC MAIL): By transmitting a true copy thereof to the
electronic mail addresses as indicated below.

(BY CM/ECF SERVICE): I caused such document(s) to be delivered
22 || electronically via CM/ECF as noted herein.

23 |I{_] (BY HAND DELIVERY): I caused to be delivered by hand each sealed
envelope to the addressee(s) mentioned in the attached service/mailing list.

10

21

24

I declare under penalty of perjury under the laws of the United States thatthe above

25 is true and correct and was executed on Repruary( ts -2019;-at Los Angeles,
alifornia. an A

a

 

 

 

\ fon Q
26 voN FLAT
. 1 bea .
27 | A A i ‘\ ra
08 MBLANIE DAVIS
FST aeRO LLP CERTIFICATE OF SERVICE
Suite 509 Case No. 5:18-cv-00273-JGB (SPX)

Los. Angeles,-CA-90025.

 

 

310-908-8000 SOSTORS 73 VT 1005257 |

 

 

 
Case 5

28

HINSHAW & GULSERTSON {LP
11607 Wilshire Blyd.
Suila 800
Los Angeles, CA 90025.

18-cv-00273-JGB-SP Document 29 Filed 02/11/19 Page 12 o0f12 Page ID #:514

SERVICE LIST

William C. Watson, et al. v. Ocwen Loan Servicing, LLC, et al.
Case No. 5:18-cv-00273-JGB (SPX)

Robert Alexander Bonito (SBN Plaintiff WILLIAM C. WATSON

113341)

ROBERT A BONITO AND
ASSOCIATES

8 Bristol Court

Rancho Mirage, CA 92270
Phone: 714-325-4475
Email: bonitolaw@aol.com

 

 

 

l
SERVICE LIST
Case No. 5:18-cv-00273-JGB (SPX)

 

STO-908-8000

 

SOSTOSS7SV 11008257

 

 
